Exhibit 10.1
UNDERWRITING AGREEMENT
May 2, 2011
Merrill Lynch, Pierce, Fenner & Smith
          Incorporated
  As Representative of the several Underwriters
One Bryant Park
New York, New York 10036
Ladies and Gentlemen:
     Introductory. Celanese US Holdings LLC, a Delaware limited liability
company (the “Company”), a wholly-owned subsidiary of Celanese Corporation, a
Delaware corporation (the “Parent Guarantor”), proposes to issue and sell to
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) and the other
several Underwriters named in Schedule A hereto (the “Underwriters”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $400.0 million aggregate principal amount of the Company’s 5⅞% Senior Notes
due 2021 (the “Notes”). MLPF&S has agreed to act as the representative of the
several Underwriters (the “Representative”) in connection with the offering and
sale of the Securities (as defined below).
     The Securities will be issued pursuant to an indenture, to be dated as of
the Closing Date (as defined in Section 2 hereof) (the “Base Indenture”), among
the Company, the Guarantors (as defined below) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”). Certain terms of the Securities will be
established pursuant to a supplemental indenture dated as of the Closing Date
(the “Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”) to the Base Indenture. Notes will be issued only in book-entry form
in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, dated September 16, 2010
(the “DTC Agreement”), among the Company and the Depositary.
     The payment of principal of, premium, if any, and interest on the Notes
will be fully and unconditionally guaranteed (the “Guarantees”) on a senior
unsecured basis, jointly and severally by (i) the Parent Guarantor and (ii) the
subsidiaries of the Parent Guarantor (excluding the Company) that are listed on
Schedule B-1 hereof as “Guarantors” (collectively, the “Guarantors”). The Notes
and the Guarantees are herein collectively referred to as the “Securities.”
     SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Underwriter that, as of the date hereof and as of the Closing Date:
     (a) Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-173822), which contains a base prospectus (the “Base
Prospectus”), to be used in connection with the public offering and sale of the
Securities. Such registration statement, as amended, including the financial
statements, exhibits and schedules thereto, at each time of effectiveness under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Securities Act”),





--------------------------------------------------------------------------------



 



including any required information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B or 430C under the Securities Act or the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”), is called the
“Registration Statement.” Any preliminary prospectus supplement relating to the
Securities that is filed with the Commission pursuant to Rule 424(b), together
with the Base Prospectus, is hereafter called a “Preliminary Prospectus.” The
term “Prospectus” shall mean the final prospectus supplement relating to the
Securities that is first filed pursuant to Rule 424(b) after the date and time
that this Agreement is executed and delivered by the parties hereto, including
the Base Prospectus. Any reference herein to the Registration Statement, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act; any reference to any amendment or supplement to any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any documents filed after the date of such Preliminary Prospectus or Prospectus,
as the case may be, under the Exchange Act, and incorporated by reference in
such Preliminary Prospectus or Prospectus, as the case may be; and any reference
to any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Parent Guarantor filed pursuant to Section
13(a) or 15(d) of the Exchange Act after the effective date of the Registration
Statement that is incorporated by reference in the Registration Statement.
     (b) Compliance with Registration Requirements. The Parent Guarantor and the
Company meet the requirements for use of Form S-3 under the Securities Act. The
Registration Statement has become effective upon filing with the Commission
under the Securities Act. No stop order suspending the effectiveness of the
Registration Statement is in effect, the Commission has not issued any order or
notice preventing or suspending the use of the Registration Statement, any
Preliminary Prospectus or the Prospectus and no proceedings for such purpose or
pursuant to Section 8A of the Securities Act have been instituted or are pending
or, to the best knowledge of the Company, are contemplated or threatened by the
Commission.
     Each of the Preliminary Prospectus and the Prospectus when filed complied
in all material respects with the Securities Act. Each of the Registration
Statement and any post-effective amendment thereto, at each time of
effectiveness, at the date hereof and at the Closing Date, complied and will
comply in all material respects with the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. The Prospectus, as amended or supplemented, as of its
date, at the time of any filing pursuant to Rule 424(b) and, at the Closing
Date, did not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Preliminary Prospectus
or the Prospectus, or any amendments or supplements thereto, made in reliance
upon and in conformity with information relating to any Underwriter furnished to
the Company in writing by the Representative expressly for use therein, it being
understood

2



--------------------------------------------------------------------------------



 



and agreed that the only such information furnished by the Representative
consists of the information described as such in Section 7(b) hereof.
     The documents incorporated by reference in the Registration Statement, the
Disclosure Package (as defined herein) and the Prospectus, when they were filed
with the Commission conformed in all material respects to the requirements of
the Exchange Act. Any further documents so filed and incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus or any
further amendment or supplement thereto, when such documents are filed with the
Commission will conform in all material respects to the requirements of the
Exchange Act. All documents incorporated or deemed to be incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus, as of their respective dates, when taken together with the other
information in the Disclosure Package, at the Applicable Time and, when taken
together with the other information in the Prospectus, at the Closing Date, did
not or will not include an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
     (c) Well-Known Seasoned Issuer. (i) At the time of filing the Registration
Statement, (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Securities Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), (iii) at the
time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c) of the Securities Act) made any offer relating
to the Securities in reliance on the exemption of Rule 163 of the Securities
Act, and (iv) at the Applicable Time (with such date and time being used as the
determination date for purposes of this clause (iv)), the Company was and is a
“well-known seasoned issuer” as defined in Rule 405 of the Securities Act. The
Registration Statement is an “automatic shelf registration statement,” as
defined in Rule 405 of the Securities Act that has been filed with the
Commission not earlier than three years prior to the Closing Date; the Company
has not received from the Commission any notice pursuant to Rule 401(g)(2) of
the Securities Act objecting to use of the automatic shelf registration
statement form; and the Company has not otherwise ceased to be eligible to use
the automatic shelf registration form.
     (d) The Disclosure Package. The term “Disclosure Package” shall mean
(i) the Preliminary Prospectus, if any, as amended or supplemented, (ii) the
issuer free writing prospectuses as defined in Rule 433 of the Securities Act
(each, an “Issuer Free Writing Prospectus”), if any, identified in Schedule C
hereto, (iii) any other free writing prospectus that the parties hereto shall
hereafter expressly agree in writing to treat as part of the Disclosure Package
and (iv) the Final Term Sheet (as defined herein), which also shall be
identified in Schedule C hereto. As of 3:45 p.m. (Eastern time) on the date of
this Agreement (the “Applicable Time”), the Disclosure Package did not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Disclosure Package based upon and in conformity

3



--------------------------------------------------------------------------------



 



with information furnished to the Company in writing by any Underwriter through
the Representative expressly for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 7(b) hereof.
     (e) Company Not Ineligible Issuer. (i) At the earliest time after the
filing of the Registration Statement relating to the Securities that the Company
or another offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Securities Act and (ii) as of the Applicable Time (with
such date being used as the determination date for purposes of this clause
(ii)), the Company was not and is not an “ineligible issuer” (as defined in
Rule 405 of the Securities Act), without taking account of any determination by
the Commission pursuant to Rule 405 of the Securities Act that it is not
necessary that the Company be considered an “ineligible issuer.”
     (f) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
offering of Securities under this Agreement or until any earlier date that the
Company notified or notifies the Representative as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Disclosure Package or the Prospectus. If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, the Disclosure Package or the Prospectus, the Company has promptly
notified or will promptly notify the Representative and has promptly amended or
supplemented or will promptly amend or supplement, at its own expense, such
Issuer Free Writing Prospectus to eliminate or correct such conflict. Any Issuer
Free Writing Prospectus not identified on Schedule C, when taken together with
the Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing three sentences do not apply
to statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by any
Underwriter through the Representative specifically for use therein, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in Section 7(b)
hereof.
     (g) Distribution of Offering Material by the Company and the Guarantors.
Neither the Company nor any Guarantor has distributed or will distribute, prior
to the later of the Closing Date and the completion of the Underwriters’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Preliminary Prospectus, the
Prospectus and any Issuer Free Writing Prospectus reviewed and consented to by
the Representative.
     (h) No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered

4



--------------------------------------------------------------------------------



 



for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
     (i) The Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors and is a valid and
binding agreement of the Company and the Guarantors.
     (j) The DTC Agreement. The DTC Agreement has been duly authorized, executed
and delivered by, and constitutes a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.
     (k) Authorization of the Notes and the Guarantees. The Notes to be
purchased by the Underwriters from the Company will on the Closing Date be in
the form contemplated by the Indenture, have been duly authorized for issuance
and sale pursuant to this Agreement and the Indenture and, at the Closing Date,
will have been duly executed by the Company and, when authenticated in the
manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Guarantees of the Notes on the
Closing Date will be in the respective forms contemplated by the Indenture and
have been duly authorized pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor, the Guarantees of the Notes will constitute valid and
binding agreements of the Guarantors; enforceable against the Guarantors in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.
     (l) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
     (m) Description of the Securities and the Indenture. The Securities and the
Indenture will conform in all material respects to the respective statements
relating there

5



--------------------------------------------------------------------------------



 



to contained in the Disclosure Package and the Prospectus under the captions
“Description of the Notes” and “Description of Debt Securities and Guarantees.”
     (n) No Material Adverse Change. Except as otherwise disclosed in the
Disclosure Package and the Prospectus (exclusive of any amendment or supplement
thereto), subsequent to the respective dates as of which information is given in
the Prospectus (exclusive of any amendment or supplement thereto), (i) there has
been no material adverse change, or any development that could reasonably be
expected to result in a material adverse change, in the financial condition, or
in the earnings, business or operations, whether or not arising from
transactions in the ordinary course of business, of the Parent Guarantor and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Parent Guarantor and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Parent Guarantor or, except for dividends paid to the Parent
Guarantor or any of its other subsidiaries, by any of its subsidiaries on any
class of capital stock or repurchase or redemption by the Parent Guarantor or
any of its subsidiaries of any class of capital stock.
     (o) Independent Accountants. KPMG LLP, which expressed its opinion with
respect to the consolidated financial statements (which term as used in this
Agreement includes the related notes thereto) included in the December 31, 2010
Annual Report on Form 10-K of the Parent Guarantor filed with the Commission and
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus, is an independent registered public accounting firm within
the meaning of the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board, and any non-audit services provided by KPMG
LLP or any KPMG non-U.S. member firm affiliate to the Parent Guarantor or any of
its subsidiaries have been approved by the Audit Committee of the Board of
Directors of the Parent Guarantor.
     (p) Preparation of the Financial Statements. The consolidated financial
statements of the Parent Guarantor, together with the related schedules and
notes, filed with the Commission as part of or incorporated by reference in the
Registration Statement and included or incorporated by reference in the
Disclosure Package and the Prospectus present fairly the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such consolidated financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The financial data set
forth in the Disclosure Package and the Prospectus under the caption
“Capitalization” presents fairly the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement, except that any non-GAAP financial measures included
under such captions have not been presented in accordance with GAAP. The
statistical and market-related data and forward-looking statements included in
the Disclosure Package and the Prospectus are based on or derived from sources
that

6



--------------------------------------------------------------------------------



 



the Company believes to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources.
     (q) Incorporation and Good Standing of the Company and the Guarantors. Each
of the Company and the Guarantors has been duly incorporated or formed, as
applicable, and is validly existing as a corporation, limited partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has
corporate, partnership or limited liability company, as applicable, power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and the Prospectus and to enter into and
perform its obligations under each of this Agreement, the DTC Agreement, the
Securities and the Indenture, as applicable. Each of the Company and the
Guarantors is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change. All of the issued and outstanding capital
stock or other ownership interest of each of the Company and the Guarantors
(other than the Parent Guarantor) has been duly authorized and validly issued,
is fully paid and nonassessable and is owned by the Parent Guarantor, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim, except as disclosed in the Disclosure
Package and the Prospectus. Except as set forth on Schedule B-2, the Parent
Guarantor does not own or control, directly or indirectly, any corporation,
association or other entity that would be required to be listed in Exhibit 21 to
an Annual Report on Form 10-K of the Parent Guarantor, other than those listed
in Exhibit 21.1 to the Parent Guarantor’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010.
     (r) Capitalization and Other Capital Stock Matters. At March 31, 2011, on a
consolidated basis, after giving pro forma effect to the issuance and sale of
the Securities pursuant hereto, the Parent Guarantor would have an authorized
and outstanding capitalization as set forth in the Disclosure Package and
Prospectus under the caption “Capitalization” (other than for subsequent
issuances of capital stock, if any, pursuant to employee benefit plans described
in the Disclosure Package and the Prospectus or upon exercise of outstanding
options or warrants described in the Disclosure Package and the Prospectus). All
of the outstanding shares of Series A common stock of the Parent Guarantor (the
“Common Stock”) have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Parent Guarantor.
     (s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Parent Guarantor nor any of its subsidiaries is
(i) in violation of its charter, bylaws or other constitutive document or
(ii) in default (or, with the giving of notice or lapse of time, would be in
default) (“Default”) under any in-

7



--------------------------------------------------------------------------------



 



denture, mortgage, loan or credit agreement, note, contract, franchise, lease or
other instrument to which the Parent Guarantor or any of its subsidiaries is a
party or by which it or any of them may be bound (including, without limitation,
that certain Amended and Restated Credit Agreement, dated as of September 29,
2010, among Celanese Corporation, Celanese US Holdings LLC, the subsidiaries of
Celanese US Holdings LLC from time to time party thereto as borrowers and
guarantors, Deutsche Bank AG, New York Branch, as administrative agent and
collateral agent, Deutsche Bank Securities LLC and Banc of Americas Securities
LLC as joint lead arrangers and joint book runners, HSBC Securities (USA) Inc.,
JPMorgan Chase Bank, N.A., and The Royal Bank of Scotland PLC, as
Co-Documentation Agents, the other lenders party thereto, and certain other
agents for such lenders, or to which any of the property or assets of the Parent
Guarantor or any of its subsidiaries is subject (each, an “Existing
Instrument”), except, in the case of clause (ii) above, for such Defaults as
would not, individually or in the aggregate, result in a Material Adverse
Change. The execution, delivery and performance of this Agreement, the DTC
Agreement and the Indenture by the Company and the Guarantors, as applicable,
and the issuance and delivery of the Securities, and consummation of the
transactions contemplated hereby and thereby and by the Disclosure Package and
the Prospectus (i) have been duly authorized by all necessary corporate action
and will not result in any violation of the provisions of the charter, bylaws or
other constitutive document of the Company or any Guarantor, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Parent Guarantor or any of its subsidiaries pursuant to, or require the consent
of any other party to, any Existing Instrument, except for such conflicts,
breaches, Defaults, liens, charges or encumbrances as would not, individually or
in the aggregate, result in a Material Adverse Change and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Parent Guarantor or any subsidiary, except for
such violations as would not, individually or in the aggregate, result in a
Material Adverse Change. No consent, approval, authorization or other order of,
or registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
this Agreement, the DTC Agreement or the Indenture by the Company and the
Guarantors, or the issuance and delivery of the Securities, or consummation of
the transactions contemplated hereby and thereby and by the Disclosure Package
and the Prospectus, except such as have been obtained or made by the Company and
are in full force and effect under the Securities Act, applicable securities
laws of the several states of the United States or provinces of Canada. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Parent Guarantor or
any of its subsidiaries.
     (t) No Material Actions or Proceedings. Except as otherwise disclosed in
the Disclosure Package and the Prospectus, there are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s
knowledge, threatened (i) against or affecting the Parent Guarantor or any of
its subsidiaries or (ii) which has as the

8



--------------------------------------------------------------------------------



 



subject thereof any property owned or leased by, the Parent Guarantor or any of
its subsidiaries and that, with respect to any such action, suit or proceeding,
if determined adversely to the Parent Guarantor or such subsidiary, would result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.
     (u) Intellectual Property Rights. To the knowledge of the Parent Guarantor,
the Parent Guarantor and its subsidiaries own or possess sufficient trademarks,
trade names, patent rights, copyrights, trade secrets, licenses of the foregoing
and other similar rights (collectively, “Intellectual Property Rights”)
reasonably necessary to conduct their businesses as now conducted; and the
expected expiration of any of such Intellectual Property Rights would not result
in a Material Adverse Change. Neither the Parent Guarantor nor any of its
subsidiaries has received any notice of infringement or conflict with asserted
Intellectual Property Rights of others (other than any such notice received more
than one year before the date hereof with respect to which no action has been
taken during such one (1) year period to the Parent Guarantor’s knowledge),
which infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Change.
     (v) All Necessary Permits, etc. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change,
(i) the Parent Guarantor and each of its subsidiaries possess such valid and
current certificates, authorizations or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to own, lease and
operate its properties and to conduct their respective businesses as described
in the Disclosure Package and the Prospectus, and (ii) neither the Parent
Guarantor nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit.
     (w) Title to Properties. Except as otherwise disclosed in the Disclosure
Package and the Prospectus, the Parent Guarantor and each of its subsidiaries
has good and marketable title to all the properties and assets reflected as
owned in the financial statements referred to in Section 1(p) hereof (except for
any leased properties or assets classified as owned in accordance with GAAP), in
each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other defects, except as disclosed in the
Disclosure Package and the Prospectus and except such as do not materially and
adversely affect the value of such property and do not materially interfere with
the use made of such property by the Parent Guarantor or such subsidiary. The
real property, improvements, equipment and personal property held under lease by
the Parent Guarantor or any subsidiary are held under valid and enforceable
leases, with such exceptions as are not material and do not materially interfere
with the use made of such real property, improvements, equipment or personal
property by the Parent Guarantor or such subsidiary.
     (x) Tax Law Compliance. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) the Parent Guarantor and
each of its consolidated subsidiaries has filed all federal, state, provincial,
local and foreign tax returns

9



--------------------------------------------------------------------------------



 



required to be filed and has paid all taxes (including taxes payable in the
capacity of a withholding agent) required to be paid by it and, if due and
payable, any related or similar assessment, fine or penalty levied against it
except as may be being contested in good faith and by appropriate proceedings,
(ii) the Parent Guarantor has made charges, accruals and reserves in accordance
with GAAP in the applicable financial statements referred to in Section 1(p)
hereof in respect of all taxes for all periods as to which the tax liability of
the Parent Guarantor or any of its consolidated subsidiaries has not been
finally determined and (iii) there is no deficiency, assessment or other claim
made in writing that is due and payable by the Parent Guarantor or any of its
consolidated subsidiaries.
     (y) Investment Company Act of 1940, as Amended. Neither the Company nor any
Guarantor is required, and upon the issuance and sale of the Securities as
herein contemplated and the application of the net proceeds therefrom as
described in the Preliminary Prospectus and the Prospectus will not be required,
to register as an “investment company” under the Investment Company Act of 1940,
as amended.
     (z) Insurance. Each of the Parent Guarantor and its subsidiaries are
insured with policies in such amounts and with such deductibles and covering
such risks as are generally deemed adequate and customary for their businesses.
The Parent Guarantor has no reason to believe that it or any subsidiary will not
be able (i) to renew its material existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change. Neither the Parent
Guarantor nor any subsidiary has been denied any material insurance coverage
which it has sought or for which it has applied.
     (aa) No Price Stabilization or Manipulation. None of the Company or any of
the Guarantors has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
     (bb) Solvency. The Parent Guarantor and its subsidiaries on a consolidated
basis are, and immediately after the Closing Date will be, Solvent. As used
herein, the term “Solvent” means, with respect to any person on a particular
date, that on such date (i) the fair market value of the assets of such person
is greater than the total amount of liabilities (including contingent
liabilities) of such person, (ii) the present fair salable value of the assets
of such person is greater than the amount that will be required to pay the
probable liabilities of such person on its debts as they become absolute and
matured, (iii) such person is able to realize upon its assets and pay its debts
and other liabilities, including contingent obligations, as they mature and
(iv) such person does not have unreasonably small capital.
     (cc) Compliance with Sarbanes-Oxley. The Parent Guarantor and its
subsidiaries are in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

10



--------------------------------------------------------------------------------



 



     (dd) The Parent Guarantor’s Accounting System. The Parent Guarantor and its
subsidiaries maintain accounting controls that are designed to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of consolidated financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (ee) Disclosure Controls and Procedures. The Parent Guarantor has
established and maintains disclosure controls and procedures (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Parent Guarantor and its subsidiaries is made known to the chief
executive officer and chief financial officer of the Parent Guarantor by others
within the Parent Guarantor or any of its subsidiaries.
     (ff) Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
     (gg) Compliance with and Liability under Environmental Laws. Except as
otherwise disclosed in the Disclosure Package and the Prospectus, or except as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change: (i) each of the Parent Guarantor and its subsidiaries
and their respective operations and facilities are in compliance with, and not
subject to any known liabilities under, applicable Environmental Laws, which
compliance includes, without limitation, having obtained and being in compliance
with any permits, licenses or other governmental authorizations or approvals,
and having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the business, properties and
facilities of the Parent Guarantor or its subsidiaries under applicable
Environmental Laws; (ii) neither the Parent Guarantor nor any of its
subsidiaries has received any written communication, whether from a governmental
authority, citizens group, employee or otherwise, that alleges that the Parent
Guarantor or any of its subsidiaries is in violation of any Environmental Law;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Parent
Guarantor has received written notice, and no written notice by any person or
entity alleging actual or potential liability on the part of the Parent
Guarantor or any of its subsidiaries based on or pursuant to any Environmental
Law pending or, to the best of the Parent Guarantor’s knowledge, threatened
against the Parent Guarantor or any of its subsidiaries or any person or entity
whose liability under or pursuant to any Environmental Law the Parent Guarantor
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; (iv) neither the Parent Guarantor nor any of its subsidiaries
is conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject

11



--------------------------------------------------------------------------------



 



or a party to any order, judgment, decree, contract or agreement which imposes
any obligation or liability under any Environmental Law; (v) no lien, charge,
encumbrance or restriction has been recorded pursuant to any Environmental Law
with respect to any assets, facility or property owned, operated or leased by
the Parent Guarantor or any of its subsidiaries; and (vi) to the best of Parent
Guarantor’s knowledge, there are no past or present actions, activities,
circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Hazardous Material, that could reasonably
be expected to result in a violation of or liability under any Environmental Law
on the part of the Parent Guarantor or any of its subsidiaries, including
without limitation, any such liability which the Parent Guarantor or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.
     For purposes of this Agreement, “Environment” means ambient air, indoor
air, surface water, groundwater, drinking water, soil, surface and subsurface
strata, and natural resources such as wetlands, flora and fauna. “Environmental
Laws” means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Hazardous Materials; and (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
transport, handling or recycling of Hazardous Materials. “Hazardous Materials”
means any substance, material, chemical, waste, compound, or constituent, in any
form, including without limitation, petroleum and petroleum products, defined or
regulated under any Environmental Law as hazardous or toxic. “Release” means any
release, spill, emission, discharge, deposit, disposal, leak, pumping, pouring,
dumping, emptying, injection or leaching into the Environment, or into, from or
through any building, structure or facility of Hazardous Materials.
     (hh) ERISA Compliance. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, the Parent Guarantor and its
subsidiaries and any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974 (as amended, “ERISA,” which term, as used
herein, includes the regulations and published interpretations thereunder)
established or maintained by the Parent Guarantor, its subsidiaries or their
ERISA Affiliates (as defined below) are in compliance with ERISA. “ERISA
Affiliate” means, with respect to the Parent Guarantor or a subsidiary, any
member of any group of organizations described in Section 414 of the Internal
Revenue Code of 1986 (as amended, the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder) of which the
Parent Guarantor or such subsidiary is a member. Except as would not,
individually or in the aggregate, result in a Material Adverse Change, no
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Parent Guarantor, its subsidiaries or any of their ERISA
Affiliates. Neither the Parent Guarantor, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any material
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Except as would not, individually or in the aggregate, result
in a Material Adverse Change, each “employee benefit plan”

12



--------------------------------------------------------------------------------



 



established or maintained by the Parent Guarantor, its subsidiaries or any of
their ERISA Affiliates that is intended to be qualified under Section 401 of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.
     (ii) Compliance with Labor Laws. Except as would not, individually or in
the aggregate, result in a Material Adverse Change, (i) there is (A) no unfair
labor practice complaint pending or, to the best of the Parent Guarantor’s
knowledge, threatened against the Parent Guarantor or any of its subsidiaries
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under collective bargaining agreements pending, or
to the best of the Parent Guarantor’s knowledge, threatened, against the Parent
Guarantor or any of its subsidiaries, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the best of the Parent Guarantor’s knowledge, threatened
against the Parent Guarantor or any of its subsidiaries and (C) no union
representation question existing with respect to the employees of the Parent
Guarantor or any of its subsidiaries and, to the best of the Parent Guarantor’s
knowledge, no union organizing activities taking place and (ii) there has been
no violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.
     (jj) No Unlawful Contributions or Other Payments. Neither the Parent
Guarantor nor any of its subsidiaries nor, to the knowledge of the Parent
Guarantor, any director, officer, agent, employee or affiliate of the Parent
Guarantor or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Parent Guarantor, its
subsidiaries and, to the knowledge of the Parent Guarantor, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
     ”FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
     (kk) No Conflict with Money Laundering Laws. The operations of the Parent
Guarantor and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving

13



--------------------------------------------------------------------------------



 



the Parent Guarantor or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Parent Guarantor,
threatened.
     (ll) No Conflict with OFAC Laws. Neither the Parent Guarantor nor any of
its subsidiaries nor, to the knowledge of the Parent Guarantor, any director,
officer, agent, employee or affiliate of the Parent Guarantor or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Parent Guarantor will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Underwriters or to counsel for the Underwriters shall be deemed
to be a representation and warranty by the Company or such Guarantor to each
Underwriter as to the matters set forth therein.
     SECTION 2. Purchase, Sale and Delivery of the Securities.
          (a) The Securities. Each of the Company and the Guarantors agrees to
issue and sell to the Underwriters, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Underwriters
agree, severally and not jointly, to purchase from the Company and the
Guarantors the aggregate principal amount of Securities set forth opposite their
names on Schedule A, at a purchase price of 98.250% of the principal amount
thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.
          (b) The Closing Date. Delivery of certificates for the Notes in global
form to be purchased by the Underwriters and payment therefor shall be made at
the offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York, NY 10005
(or such other place as may be agreed to by the Company and MLPF&S) at 9:00 a.m.
New York City time, on May 6, 2011, or such other time and date as MLPF&S shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”).
          (c) Public Offering of the Notes. The Representative hereby advises
the Company that the Underwriters intend to offer for sale to the public, as
described in the Disclosure Package and the Prospectus, their respective
portions of the Notes as soon after this Agreement has been executed the
Representative, in its sole judgment, has determined is advisable and
practicable.
          (d) Payment for the Notes. Payment for the Notes shall be made on the
Closing Date by wire transfer of immediately available funds to the order of the
Company.
     It is understood that the Representative has been authorized, for its own
account and the accounts of the several Underwriters, to accept delivery of and
receipt for, and make payment of the purchase price for, the Notes. MLPF&S,
individually and not as the Representative of the Underwriters, may (but shall
not be obligated to) make payment for any Notes to be purchased

14



--------------------------------------------------------------------------------



 



by any Underwriter whose funds shall not have been received by the
Representative by the Closing Date for the account of such Underwriter, but any
such payment shall not relieve such Underwriter from any of its obligations
under this Agreement.
          (e) Delivery of the Securities. The Company shall deliver, or cause to
be delivered, to MLPF&S for the accounts of the several Underwriters
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depositary, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as MLPF&S may
designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Underwriters.
          (f) Delivery of Prospectus to the Underwriters. Not later than
10:00 a.m. on the second business day following the date the Notes are first
released by the Underwriters for sale to the public, the Company shall deliver
or cause to be delivered, copies of the Prospectus in such quantities and at
such places as the Representative shall reasonably request.
     SECTION 3. Additional Covenants. Each of the Company and the Guarantors,
jointly and severally, further covenants and agrees with each Underwriter as
follows:
     (a) Representative Review of Proposed Amendments and Supplements. During
the period beginning at the Applicable Time and ending on the later of the
Closing Date or such date, as in the opinion of counsel for the Underwriters,
the Prospectus is no longer required by law to be delivered in connection with
sales by an Underwriter or dealer, including in circumstances where such
requirement may be satisfied pursuant to Rule 172 (the “Prospectus Delivery
Period”), prior to amending or supplementing the Registration Statement, the
Disclosure Package or the Prospectus, the Company shall furnish to the
Representative for review a copy of each such proposed amendment or supplement.
     (b) Securities Act Compliance. After the date of this Agreement and during
the Prospectus Delivery Period, the Company shall promptly advise the
Representative in writing (i) when the Registration Statement, if not effective
at the Applicable Time, shall have become effective, (ii) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission, (iii) of the time and date of any filing of any post-effective
amendment to the Registration Statement or any amendment or supplement to any
Preliminary Prospectus or the Prospectus, (iv) of the time and date that any
post-effective amendment to the Registration Statement becomes effective, and
(v) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order or notice preventing
or suspending the use of the Registration Statement, any Preliminary Prospectus
or the Prospectus, or of any receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or of the threatening or initiation of any proceedings for any of
such purposes (including any notice or order pursuant to Section 8A or Rule
401(g)(2) of the Securities Act). The Company shall use commercially reasonable
efforts

15



--------------------------------------------------------------------------------



 



to prevent the issuance of any such stop order or notice of prevention or
suspension of such use. If the Commission shall enter any such stop order or
issue any such notice at any time, the Company will use commercially reasonable
efforts to obtain the lifting or reversal of such order or notice at the
earliest possible moment, or, subject to Section 3(a), will file an amendment to
the Registration Statement or will file a new registration statement and use its
best efforts to have such amendment or new registration statement declared
effective as soon as practicable. Additionally, the Company agrees that it shall
comply with the provisions of Rules 424(b) and 430B, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use commercially reasonable efforts to confirm that any
filings made by the Company under such Rule 424(b) were received in a timely
manner by the Commission.
     (c) Exchange Act Compliance. During the Prospectus Delivery Period, the
Company will file all documents required to be filed with the Commission and the
New York Stock Exchange (“NYSE”) pursuant to Section 13, 14 or 15 of the
Exchange Act in the manner and within the time periods required by the Exchange
Act.
     (d) Final Term Sheet. The Company will prepare a final term sheet in a form
approved by the Representative, and will file such term sheet pursuant to Rule
433(d) under the Securities Act within the time required by such rule (such term
sheet, the “Final Term Sheet”).
     (e) Permitted Free Writing Prospectuses. The Company represents that it has
not made, and agrees that, unless it obtains the prior written consent of the
Representative, it will not make, any offer relating to the Notes that
constitutes or would constitute an Issuer Free Writing Prospectus or that
otherwise constitutes or would constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) or a portion thereof required to be
filed by the Company with the Commission or retained by the Company under
Rule 433 of the Securities Act; provided that the prior written consent of the
Representative hereto shall be deemed to have been given in respect of the Free
Writing Prospectuses included in Schedule C hereto and any electronic road show.
Any such free writing prospectus consented to by the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
agrees that (i) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, and
(ii) has complied and will comply, as the case may be, with the requirements of
Rules 164 and 433 of the Securities Act applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping. The Company consents to the use by any Underwriter of a free
writing prospectus that (a) is not an “issuer free writing prospectus” as
defined in Rule 433, or (b) contains only (1) information describing the
preliminary terms of the Securities or their offering, (2) information that
describes the final terms of the Securities or their offering and that is
included in the Final Term Sheet of the Company contemplated in Section 1(d) or
(3) information permitted under Rule 134 under the Securities Act; provided that
each Underwriter severally covenants with the Company not to take any action
without the Company’s consent which consent shall be confirmed in writing that
would result in the Company being required to file with the Commission under
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of such Underwriter that

16



--------------------------------------------------------------------------------



 



otherwise would not be required to be filed by the Company thereunder, but for
the action of the Underwriter.
     (f) Amendments and Supplements to the Registration Statement, Disclosure
Package and Prospectus and Other Securities Act Matters. If at any time during
the Prospectus Delivery Period, (i) any event shall occur or condition shall
exist as a result of which any of the Disclosure Package or the Prospectus as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Registration Statement, Disclosure Package or the Prospectus to comply with law,
the Company and the Guarantors will immediately notify the Underwriters thereof
and forthwith prepare (subject to Section 3(a) hereof), file with the Commission
(and use its commercially reasonable efforts to have any amendment to the
Registration Statement or any new registration statement to be declared
effective) furnish at its own expense to the Underwriters such amendments or
supplements to any of the Registration Statement, Disclosure Package or the
Prospectus, or any new registration statement, as may be necessary so that the
statements in any of the Disclosure Package or Prospectus as so amended or
supplemented will not, in the light of the circumstances under which they were
made, be misleading or so that any of the Registration Statement, Disclosure
Package or Prospectus will comply with all applicable law.
     (g) Copies of the Prospectus. The Company agrees to furnish the
Underwriters, without charge, as many copies of the Prospectus and any
amendments and supplements thereto (including any documents incorporated or
deemed incorporated by reference therein) and the Disclosure Package as the
Representative may request.
     (h) Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representative and counsel for the Underwriters to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.
     (i) Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Disclosure Package and the Prospectus.

17



--------------------------------------------------------------------------------



 



     (j) The Depositary. The Company will cooperate with the Underwriters and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.
     (k) Filing Fees. The Company agrees to pay the required Commission filing
fees relating to the Securities within the time required by Rule 456(b)(1) of
the Securities Act without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the Securities Act.
     (l) Future Reports to the Representative. During the period of two years
hereafter the Company will furnish to the Representative (i) to the extent not
available on the Commission’s Next-Generation EDGAR filing system, as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; and (ii) to the extent not available on the
Commission’s Next-Generation EDGAR filing system, as soon as practicable after
the filing thereof, copies of each proxy statement, Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report filed
by the Company with the Commission, the Financial Industry Regulatory Authority,
Inc. (“FINRA”) or any securities exchange.
     (m) No Manipulation of Price. Neither the Company nor any Guarantor will
take, directly or indirectly, any action designed to cause or result in, or that
has constituted or might reasonably be expected to constitute, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Securities.
     (n) Notice of Inability to Use Automatic Shelf Registration Statement Form.
If at any time during the Prospectus Delivery Period, the Company receives from
the Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Representative, (ii) promptly file a new
registration statement or post-effective amendment on the proper form relating
to the Notes, in a form satisfactory to the Representative, (iii) use its best
efforts to cause such registration statement or post-effective amendment to be
declared effective and (iv) promptly notify the Representative of such
effectiveness. The Company will take all other action necessary or appropriate
to permit the public offering and sale of the Notes to continue during the
Prospectus Delivery Period as contemplated in the registration statement that
was the subject of the Rule 401(g)(2) notice or for which the Company has
otherwise become ineligible. References herein to the Registration Statement
shall include such new registration statement or post-effective amendment, as
the case may be.
     The Representative on behalf of the several Underwriters, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

18



--------------------------------------------------------------------------------



 



     SECTION 4. Payment of Expenses. Each of the Company and the Guarantors,
jointly and severally, agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Underwriters, (iii) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), each Issuer Free Writing Prospectus, each Preliminary
Prospectus and the Prospectus, and all amendments and supplements thereto, and
the mailing and delivering of copies thereof to the Underwriters and dealers,
this Agreement, the Indenture, the DTC Agreement and the Securities, (v) all
filing fees, reasonable attorneys’ fees and expenses incurred by the Company,
the Guarantors or the Underwriters in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or other
jurisdictions reasonably designated by the Underwriters (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda) and any related supplements to the
Disclosure Package or the Prospectus, (vi) the fees and expenses of the Trustee,
including the fees and disbursements of counsel for the Trustee in connection
with the Indenture and the Securities, (vii) any fees payable in connection with
the rating of the Securities with the ratings agencies, (viii) any filing fees
incident to, and any reasonable fees and disbursements of counsel to the
Underwriters in connection with the review by FINRA, if any, of the terms of the
sale of the Securities, (ix) all fees and expenses (including reasonable fees
and expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement, (x) all expenses incident to the electronic
“road show” for the offering of the Securities, (xi) all other fees, costs and
expenses referred to in Item 14 of Part II of the Registration Statement, and
(xii) all other costs and expenses incident to the performance of their
obligations hereunder which are not otherwise specifically provided for in this
Section 4. Except as provided in this Section 4 and Sections 6, 7 and 8 hereof,
the Underwriters shall pay their own expenses, including the fees and
disbursements of their counsel.
     SECTION 5. Conditions of the Obligations of the Underwriters. The
obligations of the several Underwriters to purchase and pay for the Securities
as provided herein on the Closing Date shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Underwriters shall
have received from KPMG LLP, the independent registered public accounting firm
for the Parent Guarantor, a “comfort letter” dated the date hereof addressed to
the Underwriters, in form and substance satisfactory to the Representative,
covering the financial information in the Disclosure Package and other customary
matters. In addition, on

19



--------------------------------------------------------------------------------



 



the Closing Date, the Underwriters shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the
Underwriters, in form and substance satisfactory to the Representative, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Prospectus and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 5 days prior to the Closing Date.
     (b) Compliance with Registration Requirements; No Stop Order; No Objection
from FINRA. For the period from and after effectiveness of this Agreement and
prior to the Closing Date and, with respect to the Securities:
     (i) the Company shall have filed the Prospectus with the Commission
(including the information required by Rules 430A, 430B and 430C under the
Securities Act) in the manner and within the time period required by Rule 424(b)
under the Securities Act;
     (ii) the Final Term Sheet, and any other material required to be filed by
the Company pursuant to Rule 433(d) under the Securities Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings under such Rule 433;
     (iii) no stop order suspending the effectiveness of the Registration
Statement, or any post-effective amendment to the Registration Statement, shall
be in effect and no proceedings for such purpose or pursuant to Section 8A of
the Securities Act shall have been instituted or threatened by the Commission;
and the Company shall not have received from the Commission any notice pursuant
to Rule 401(g)(2) of the Securities Act objecting to use of the automatic shelf
registration statement form; and
     (c) No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
     (i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and
     (ii) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading in the rating accorded
the Parent Guarantor or any of its subsidiaries or any of their securities or
indebtedness by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act.
     (d) Opinion of Counsel for the Company. On the Closing Date, the
Underwriters shall have received (i) the opinion of Gibson, Dunn & Crutcher LLP,
counsel for the Company, dated as of such Closing Date, the form of which is
attached as Exhibit A and (ii) the opinion of James R. Peacock III, Vice
President, Deputy General Counsel and Assistant Corporate Secretary of the
Parent Guarantor, dated as of such Closing Date, the form of which is attached
as Exhibit B.

20



--------------------------------------------------------------------------------



 



     (e) Opinion of Counsel for the Underwriters. On the Closing Date, the
Underwriters shall have received the favorable opinion of Cahill Gordon &
Reindel llp, counsel for the Underwriters, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Underwriters.
     (f) Officers’ Certificate. On the Closing Date the Underwriters shall have
received a written certificate executed by an executive officer and a principal
financial or accounting officer of the Company, dated as of the Closing Date, to
the effect set forth in Section 5(c)(ii) hereof, and further to the effect that:
     (i) for the period from and after the date of this Agreement and prior to
the Closing Date there has not occurred any Material Adverse Change;
     (ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and
     (iii) the Company and the Guarantors have complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.
     (g) Indenture; Securities. The Company and the Guarantors shall have
executed and delivered the Indenture and the Securities, in form and substance
reasonably satisfactory to the Underwriters, and the Underwriters shall have
received executed copies thereof.
     (h) Additional Documents. On or before the Closing Date, the Underwriters
and counsel for the Underwriters shall have received such information, documents
and opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
     If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by MLPF&S by notice
to the Company at any time on or prior to the Closing Date, which termination
shall be without liability on the part of any party to any other party, except
that Sections 4, 6, 7 and 8 hereof shall at all times be effective and shall
survive such termination.
     SECTION 6. Reimbursement of Underwriters’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or Section 9(i)(x) or
(iv) hereof, including if the sale to the Underwriters of the Securities on the
Closing Date is not consummated because of any refusal, inability or failure on
the part of the Company or any Guarantor to perform any agreement herein or to
comply with any provision hereof, the Company and the Guarantors, jointly and
severally, agree to reimburse the Underwriters, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Underwriters in connection with the proposed purchase and the offering and sale
of the Securities, including, without limitation,

21



--------------------------------------------------------------------------------



 



fees and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.
     SECTION 7. Indemnification.
     (a) Indemnification of the Underwriters. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Underwriter, its affiliates, directors, officers and employees, and each person,
if any, who controls any Underwriter within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Underwriter, affiliate, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, including any information deemed to be a part thereof
pursuant to Rule 430B or 430C under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) upon any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus, any Preliminary Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Underwriter and each such affiliate, director, officer, employee
or controlling person for any and all expenses (including the reasonable fees
and disbursements of counsel chosen by MLPF&S) as such expenses are reasonably
incurred by such Underwriter or such affiliate, director, officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply, with respect to an Underwriter, to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by such Underwriter through the Representative expressly for use in
the Registration Statement, any Issuer Free Writing Prospectus, any Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto). The
indemnity agreement set forth in this Section 7(a) shall be in addition to any
liabilities that the Company or the Guarantors may otherwise have.
     (b) Indemnification of the Company and the Guarantors. Each Underwriter
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each officer of the Company or a Guarantor who signed the
Registration Statement, each of their respective directors and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor, any officer of the
Company or a Guarantor who signed the Registration Statement or any such
director or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if

22



--------------------------------------------------------------------------------



 



such settlement is effected with the written consent of such Underwriter),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, any Issuer Free Writing Prospectus, any Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, any Issuer Free Writing
Prospectus, any Preliminary Prospectus or the Prospectus (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Underwriters through the
Representative have furnished to the Company expressly for use in the
Registration Statement, any Issuer Free Writing Prospectus, any Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto) are the
statements set forth in the third sentence of the seventh paragraph and the
eighth and ninth paragraphs under the caption “Underwriting” in the Prospectus.
The indemnity agreement set forth in this Section 7(b) shall be in addition to
any liabilities that each Underwriter may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 7 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 7, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 7 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 7. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume

23



--------------------------------------------------------------------------------



 



the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by MLPF&S (in the case of counsel representing the
Underwriters or their related persons), representing the indemnified parties who
are parties to such action) or (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
     (d) Settlements. The indemnifying party under this Section 7 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
     SECTION 8. Contribution. If the indemnification provided for in Section 7
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Underwriters, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Underwriters, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Underwriters, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total underwriting discount received by the Underwriters,
in each case as set forth on the front cover page of the Prospectus, bear to the
aggregate initial offering price of the Securities. The relative fault of the
Company and the Guarantors, on the one hand, and the Underwriters, on the other

24



--------------------------------------------------------------------------------



 



hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors, on the one hand, or the Underwriters, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 7 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 8; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 7 hereof for purposes of
indemnification.
     The Company, the Guarantors and the Underwriters agree that it would not be
just and equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 8.
     Notwithstanding the provisions of this Section 8, no Underwriter shall be
required to contribute any amount in excess of the underwriting discount
received by such Underwriter in connection with the Securities distributed by
it. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations to contribute pursuant to this Section 8 are several,
and not joint, in proportion to their respective underwriting commitments as set
forth opposite their names in Schedule A. For purposes of this Section 8, each
director, officer and employee of an Underwriter and each person, if any, who
controls an Underwriter within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as such Underwriter, and
each director of the Company or any Guarantor, each officer of the Company or a
Guarantor who signed the Registration Statement and each person, if any, who
controls the Company or any Guarantor with the meaning of the Securities Act and
the Exchange Act shall have the same rights to contribution as the Company and
the Guarantors.
     SECTION 9. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) (x) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE or
(y) trading in securities generally on either the Nasdaq Stock Market or the
NYSE shall have been suspended or materially limited, or minimum or maximum
prices shall have been generally established on any of such quotation system or
stock exchange by the Commission or FINRA; (ii) a general banking moratorium
shall have been declared by any of federal, New York or Delaware authorities;
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any international or national crisis or calamity,
or any change or development involving a prospective change in the United States
or international financial markets, that in the judgment of the Representative
is material and adverse and makes it impracticable or inadvisable to proceed
with the offering, sale or delivery of

25



--------------------------------------------------------------------------------



 



the Securities in the manner and on the terms described in the Disclosure
Package or the Prospectus or to enforce contracts for the sale of securities or
(iv) in the judgment of the Representative there shall have occurred any
Material Adverse Change. Any termination pursuant to this Section 9 shall be
without liability on the part of (i) the Company or any Guarantor to any
Underwriter, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Underwriter s to the extent required by Sections 4
and 6 hereof, (ii) any Underwriter to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 7 and 8 hereof shall at
all times be effective and shall survive such termination.
     SECTION 10. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Underwriters set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Underwriter, the Company, any Guarantor or any of their partners,
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.
     SECTION 11. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
If to the Underwriters:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
Facsimile: (212) 901-7897
Attention: Legal Department
with a copy to:
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
Facsimile: 212-269-5420
Attention: James J. Clark, Esq.
If to the Company or the Guarantors:
Celanese Corporation
1601 West LBJ Freeway
Dallas, TX 75234
Facsimile: 214-258-9730
Attention: General Counsel
     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

26



--------------------------------------------------------------------------------



 



     SECTION 12. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 7 and 8 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder.
     SECTION 13. Authority of the Representative. Any action by the Underwriters
hereunder may be taken by MLPF&S on behalf of the Underwriters, and any such
action taken by MLPF&S shall be binding upon the Underwriters.
     SECTION 14. Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
     SECTION 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     SECTION 16. Default of One or More of the Several Underwriters. If any one
or more of the several Underwriters shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on the Closing Date, and the
aggregate number of Securities which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase does not exceed 10% of the aggregate
number of the Securities to be purchased on such date, the other Underwriters
shall be obligated, severally, in the proportions that the number of Securities
set forth opposite their respective names on Schedule A bears to the aggregate
number of Securities set forth opposite the names of all such non-defaulting
Underwriters, or in such other proportions as may be specified by the
Underwriters with the consent of the non-defaulting Underwriters, to purchase
the Securities which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase on the Closing Date. If any one or more of the
Underwriters shall fail or refuse to purchase Securities and the aggregate
number of Securities with respect to which such default occurs exceeds 10% of
the aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Underwriters and the Company for the purchase
of such Securities are not made within 48 hours after such default, this
Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 7 and 8 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Underwriters or the Company shall have the right to postpone the Closing Date,
as the case may be, but in no event for longer than seven days in order that the
required changes, if any, to the Registration Statement, any Issuer Free Writing
Prospectus, any Preliminary Prospectus or the Prospectus or any other documents
or arrangements may be effected.
     As used in this Agreement, the term “Underwriter” shall be deemed to
include any person substituted for a defaulting Underwriter under this
Section 16. Any action taken under this

27



--------------------------------------------------------------------------------



 



Section 16 shall not relieve any defaulting Underwriter from liability in
respect of any default of such Underwriter under this Agreement.
     SECTION 17. No Advisory or Fiduciary Responsibility. Each of the Company
and the Guarantors acknowledges and agrees that: (i) the purchase and sale of
the Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Underwriters, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company and the Guarantors or their respective affiliates, stockholders,
creditors or employees or any other party; (iii) no Underwriter has assumed or
will assume an advisory or fiduciary responsibility in favor of the Company and
the Guarantors with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether such Underwriter has
advised or is currently advising the Company and the Guarantors on other
matters) or any other obligation to the Company and the Guarantors except the
obligations expressly set forth in this Agreement; (iv) the several Underwriters
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and the Guarantors,
and the several Underwriters have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Underwriters have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several
Underwriters, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Underwriters with respect to any breach or alleged breach of
fiduciary duty.
     SECTION 18. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
[Remainder of page intentionally left blank]

28



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

CELANESE US HOLDINGS LLC
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   President     

            CELANESE CORPORATION as Guarantor
      By:   /s/ Steven M. Sterin         Name:   Steven M. Sterin       
Title:   Senior Vice President and
Chief Financial Officer     

            CELANESE AMERICAS LLC as Guarantor
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   President     

            CELANESE ACETATE LLC as Guarantor
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   Treasurer     

            CELANESE CHEMICALS, INC. as Guarantor
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   Treasurer     

SIGNATURE PAGE TO UNDERWRITING AGREEMENT

 



--------------------------------------------------------------------------------



 



            CELANESE FIBERS OPERATIONS LLC as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            CNA HOLDINGS LLC as Guarantor
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   President     

            CELANESE INTERNATIONAL CORPORATION
as Guarantor
      By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen     
  Title:   Treasurer     

            CELTRAN, INC. as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            CNA FUNDING LLC as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            KEP AMERICAS ENGINEERING PLASTICS, LLC
as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

SIGNATURE PAGE TO UNDERWRITING AGREEMENT

 



--------------------------------------------------------------------------------



 



            TICONA FORTRON INC. as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            TICONA POLYMERS, INC. as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            TICONA LLC as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President     

            CELANESE GLOBAL RELOCATION LLC as Guarantor
      By:   /s/ John W. Howard         Name:   John W. Howard        Title:  
Vice President, Tax     

            CELANESE LTD. as Guarantor
      By:   CELANESE INTERNATIONAL CORPORATION, its general partner            
By:   /s/ Christopher W. Jensen         Name:   Christopher W. Jensen       
Title:   Treasurer   

SIGNATURE PAGE TO UNDERWRITING AGREEMENT

 



--------------------------------------------------------------------------------



 



         

     The foregoing Underwriting Agreement is hereby confirmed and accepted by
the Underwriters as of the date first above written.
Merrill Lynch, Pierce, Fenner & Smith
Incorporated

    Acting on behalf of itself and as the Representative of the several
Underwriters

        By:   Merrill Lynch, Pierce, Fenner & Smith Incorporated            
By:   /s/ Mark Kushemba         Name:   Mark Kushemba        Title:   Director 
   

[Signature Page To Underwriting Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Aggregate Principal Amount   Underwriters   of Securities to be
Purchased  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 140,000,000.00  
Barclays Capital Inc.
    40,000,000.00  
Deutsche Bank Securities Inc.
    40,000,000.00  
HSBC Securities (USA) Inc.
    40,000,000.00  
Morgan Stanley & Co. Incorporated
    40,000,000.00  
RBS Securities Inc.
    40,000,000.00  
J.P. Morgan Securities LLC
    30,000,000.00  
Citigroup Global Markets Inc.
    30,000,000.00  
Total
  $ 400,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE B-1
Guarantors
Celanese Americas LLC
Celanese Acetate LLC
Celanese Chemicals, Inc.
Celanese Fibers Operations LLC
CNA Holdings LLC
Celanese International Corporation
Celtran, Inc.
CNA Funding LLC
KEP Americas Engineering Plastics, LLC
Ticona Fortron Inc.
Ticona Polymers, Inc.
Ticona LLC
Celanese Global Relocation LLC
Celanese Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE B-2
Additional Subsidiaries
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Issuer Free Writing Prospectuses
Free Writing Prospectus (to the Preliminary Prospectus Supplement dated May 2,
2011)

 



--------------------------------------------------------------------------------



 



     EXHIBIT A
     Opinion of Gibson, Dunn & Crutcher LLP to be delivered pursuant to
Section 5 of the Underwriting Agreement.
[Provided under separate cover]

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
     Opinion of James R. Peacock III, Vice President, Deputy General Counsel and
Assistant Corporate Secretary of the Parent Guarantor delivered pursuant to
Section 5 of the Underwriting Agreement.
     (i) Neither the Company nor any of the Guarantors is in violation of its
Organizational Documents.
     (ii) All of the issued and outstanding capital stock of the Company and
each Guarantor has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Parent Guarantor, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance (other than security interests, liens and pledges under the
Company’s multi-bank Credit Agreement) or, to the best knowledge of such
counsel, any pending or threatened claim.

Exhibit B-1